Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Juan Rossi, Reg# 69,385, the application has been amended as follows: 

Listing of Claims: 


1.	(Currently Amended) A method comprising:
receiving, at a network assurance appliance external to a network, a public Internet Protocol (IP) [[IP]] address for a network controller for the network and a network address translation (NAT) configuration file that maps first private IP addresses for first network devices first network devices 
requesting first network assurance information from the network controller using the public IP address for the network controller, wherein the first network assurance information comprises second private IP addresses for second network devices 
translating, using the NAT configuration file that maps the first private IP addresses for the first network devices first network devices network device second network devices network device 
transmitting, using the at least one public IP address and from the network assurance appliance external to the network, a request to a NAT server for obtaining second network assurance information from the at least one network device; and
providing a network management service for the network using the second network information.

7.	(Currently Amended) The method of claim 1, wherein the first network devices 

11. 	(Currently Amended) A non-transitory computer-readable medium comprising instructions, the instructions, when executed by one or more processors, cause the one or more processors to:
request, by a computing system external to a network from a first network device Internet Protocol (IP) [[IP]] address for the first network device network devices network devices 
translate, using the first network information that maps the private IP addresses for the one or more network devices network devices network device network devices to a public IP address for the second network device 
transmit, using the public IP address, a request for second network information at the second network device 
provide a network management service for the network using the second network information.

12.	(Currently Amended) The non-transitory computer-readable medium of claim 11, wherein the first network device network device 

15.	(Currently Amended) A system comprising:
	one or more processors; and
	at least one non-transitory computer-readable storage medium storing instructions which, 
request, from outside of a network and using a public Internet Protocol (IP) [[IP]] address for a controller located inside the network, first network information from the controller, wherein the first network information maps private IP addresses for a set of other network devices network devices 
translate, using the first network information that maps the private IP addresses for the set of other network devices network devices network device in the set of other network devices network device; [[and]]
transmit, using the at least one public IP address and from the system, a request to a NAT server for obtaining second network information from the at least one network device; and 
provide a network management service for the network 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest performing a network management service for a network using retrieved second network information used by an external network assurance appliance to perform one or more network management tasks, in response to requesting, using a public IP address for a controller located inside the network, external to the network, first network information from the controller, the first network information mapping private IP addresses for an initial set of network devices in the network to public IP addresses for a secondary set of network devices, and translating one or more private network device IP addresses to one or more public network device IP addresses, using the first network information 
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Miller et al (US 10,218,597), which teaches using a management console for managing resource instances in a provider network using IP addresses mapped to network resources;
(ii) 	US PG Pub Searle et al (US 2014/0280884), which discloses using network management consoles to map network traffic and performance metrics of a private client network; and
(iii) 	NPL document "Large Scale Network Address Translation" – A10 Networks, 08/2017.
After thorough review of related prior art, the application has been deemed allowable because of the limitations of performing a network management service for a network using retrieved second network information used by an external network assurance appliance to perform one or more network management tasks, in response to requesting, using a public IP address for a controller located inside the network, external to the network, first network information from the controller, the first network information mapping private IP addresses for an initial set of network devices in the network to public IP addresses for a secondary set of .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20210203